IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LOUIS THORNTON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2302

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 8, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Louis Thornton, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.